         Case 3:19-cv-01156-JR        Document 11   Filed 08/02/19   Page 1 of 10




 Sarah J. Crooks, OSB No. 971512
 SCrooks@perkinscoie.com
 PERKINS COIE LLP
 1120 N.W. Couch Street, 10th Floor
 Portland, OR 97209-4128
 Tel: 503.727.2000

 Sari M. Alamuddin (pro hac vice pending)
 sari.alamuddin@morganlewis.com
 Stephanie L. Sweitzer (pro hac vice pending)
 stephanie.sweitzer@morganlewis.com
 Kevin F. Gaffney (pro hac vice pending)
 kevin.gaffney@morganlewis.com
 Morgan, Lewis & Bockius LLP
 77 West Wacker Drive, Fifth Floor
 Chicago, IL 60601
 Tel: (312) 324-1000

 Attorneys for Defendants

                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

KRISTIN SWEARINGEN,

                      Plaintiff,                               Case No. 3:19-cv-01156-JR

        v.                                      DEFENDANTS AMAZON.COM
                                                SERVICES, INC., AMAZON.COM INC.,
AMAZON.COM SERVICES, INC. and                   AND AMAZON.COM.DEDC, LLC’S
AMAZON.COM INC., Delaware                       ANSWER AND DEFENSES TO
corporations, and, AMAZON.COM.DEDC,             PLAINTIFF’S FIRST AMENDED
LLC, a Delaware limited liability company.      COMPLAINT


                      Defendants.




 1-   DEFENDANTS’ ANSWER AND DEFENSES TO                            Perkins Coie LLP
                                                              1120 N.W. Couch Street, 10th Floor
      PLAINTIFF’S FIRST AMENDED COMPLAINT                         Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
            Case 3:19-cv-01156-JR       Document 11        Filed 08/02/19      Page 2 of 10




        Defendants Amazon.com Services, Inc., Amazon.com, Inc., and Amazon.com.dedc, LLC

(collectively, “Amazon” or “Defendants”) 1 respond to the allegations contained in the First

Amended Individual and Class Action Complaint (the “Amended Complaint”) filed by Plaintiff

Kristin Swearingen (“Plaintiff” or “Swearingen”) as follows:

                     INDIVIDUAL AND CLASS ACTION COMPLAINT 2

        1.      Amazon admits that Plaintiff filed this Amended Complaint against Defendants

on behalf of herself and a putative class of other purportedly similarly situated employees.

Amazon denies that Plaintiff’s claims are appropriate for a class action and further denies the

remaining allegations in Paragraph 1 of the Amended Complaint.

        2.      Amazon admits that Plaintiff purports to bring claims under Oregon wage and

hour laws on behalf of herself and a putative class of present and former employees of Amazon.

Amazon further admits that Plaintiff seeks to recover alleged unpaid wages; penalty wages;

statutory damages; attorney fees, costs, and disbursements; pre- and post-judgment interest; and

equitable relief. Amazon lacks sufficient knowledge or information to form a belief as to the

truth of the allegations regarding Plaintiff’s bases for her allegations herein. Amazon denies that

Plaintiff’s claims are appropriate for a class action, denies that Plaintiff or her putative class are




        1
           Amazon.com, Inc. has no employees and, therefore, is not a proper defendant to this
litigation. In addition, Amazon.com.dedc, LLC was merged into Amazon.com Services, Inc. on
January 1, 2019. Accordingly, Amazon.com Services, Inc. is the only proper defendant in this
case.
         2
           Amazon’s Answer incorporates all or portions of headings contained in the Amended
Complaint for ease of reference. Amazon does not construe such captions to constitute
allegations of fact, but to the extent the Court deems the Amended Complaint’s headings to
contain factual contentions to which Amazon must respond, Amazon denies such allegations.

2-   DEFENDANTS’ ANSWER AND DEFENSES TO                                      Perkins Coie LLP
                                                                       1120 N.W. Couch Street, 10th Floor
     PLAINTIFF’S FIRST AMENDED COMPLAINT                                   Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
                                                                              Fax: 503.727.2222
         Case 3:19-cv-01156-JR        Document 11       Filed 08/02/19     Page 3 of 10




entitled to any relief whatsoever, and further denies the remaining allegations in Paragraph 2 of

the Amended Complaint.

                                            PARTIES

       3.      Amazon admits that Amazon.com.dedc, LLC employed Plaintiff from September

4, 2017 to July 11, 2018. Amazon further admits that Plaintiff purports to represent a putative

class of certain employees of Amazon. Amazon denies that Plaintiff’s claims are appropriate for

a class action and further denies the remaining allegations in Paragraph 3 of the Amended

Complaint.

       4.      Amazon admits that Amazon.com Services, Inc. and Amazon.com Inc. are

Delaware corporations, and that Amazon.com.dedc, LLC was a Delaware limited liability

company.     Amazon further admits that Amazon.com.dedc, LLC employed Plaintiff in

Multnomah County, Oregon. Amazon denies the remaining allegations in Paragraph 4 of the

Amended Complaint.

               COMMON FACTS CONSTITUTING CLAIMS FOR RELIEF

       5.      Amazon denies the allegations in Paragraph 5 of the Amended Complaint.

       6.      Amazon admits only that it rounded the fractional cents of Plaintiff’s federal tax

liabilities to determine the amounts to withhold from her wages for those taxes, in accordance

with federal law. Amazon denies the remaining allegations in Paragraph 6 of the Amended

Complaint.

       7.      Amazon denies the allegations in Paragraph 7 of the Amended Complaint.




3-   DEFENDANTS’ ANSWER AND DEFENSES TO                                   Perkins Coie LLP
                                                                    1120 N.W. Couch Street, 10th Floor
     PLAINTIFF’S FIRST AMENDED COMPLAINT                                Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
                                                                           Fax: 503.727.2222
         Case 3:19-cv-01156-JR         Document 11       Filed 08/02/19     Page 4 of 10




                              CLASS ACTION ALLEGATIONS

       8.      Amazon admits that Plaintiff purports to bring this action on behalf of a putative

class of all current and former Oregon Amazon employees who received a paycheck on or after

December 20, 2012 for work performed in Oregon. Amazon denies that Plaintiff’s claims are

appropriate for a class action and further denies the remaining allegations in Paragraph 8 of the

Amended Complaint.

                                           Numerosity

       9.      Amazon denies the allegations in Paragraph 9 of the Amended Complaint.

                                          Commonality

       10.     Amazon denies the allegations in Paragraph 10 of the Amended Complaint.

                                            Typicality

       11.     Amazon denies the allegations in Paragraph 11 of the Amended Complaint.

                            Adequacy of Representation by Plaintiff

       12.     Amazon lacks knowledge or information sufficient to form a belief as to the

allegations regarding Plaintiff’s retained counsel. Amazon denies the remaining allegations in

Paragraph 12 of the Amended Complaint.

                                 Compliance with ORCP 32 H

       13.     Amazon admits that Plaintiff’s counsel mailed to Amazon two prelitigation

notices: one dated November 21, 2018 (attached hereto as Exhibit 1) and one dated

May 15, 2019 (attached hereto as Exhibit 2). Answering further, Amazon states that it sent to

Plaintiff’s counsel a letter dated June 14, 2019 with enclosures (attached hereto as Exhibit 3) in

response to Plaintiff’s counsel’s May 15, 2019 prelitigation notice. Amazon denies the

remaining allegations in Paragraph 13 of the Amended Complaint.

4-   DEFENDANTS’ ANSWER AND DEFENSES TO                                    Perkins Coie LLP
                                                                     1120 N.W. Couch Street, 10th Floor
     PLAINTIFF’S FIRST AMENDED COMPLAINT                                 Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
                                                                            Fax: 503.727.2222
        Case 3:19-cv-01156-JR        Document 11       Filed 08/02/19      Page 5 of 10




                                  Superiority of Class Action

       14.    Amazon denies the allegations in Paragraph 14 of the Amended Complaint.

                                FIRST CAUSE OF ACTION

                                   Oregon Unpaid Wages
                                  (unpaid time claims only)

       15.    Amazon restates and incorporates by reference its answers to Paragraphs 1

through 14 of the Amended Complaint as if fully set forth herein.

       16.    Amazon denies the allegations in Paragraph 16 of the Amended Complaint.

       17.    Amazon denies the allegation in Paragraph 17 of the Amended Complaint.

                               SECOND CAUSE OF ACTION

                          Oregon Unpaid Wages Upon Termination
                        (unpaid time and unlawful deductions claims)

       18.    Amazon restates and incorporates by reference its answers to Paragraphs 1

through 18 of the Amended Complaint as if fully set forth herein.

       19.    Amazon denies the allegations in Paragraph 19 of the Amended Complaint.

       20.    Amazon denies the allegations in Paragraph 20 of the Amended Complaint.

                                THIRD CAUSE OF ACTION

                                Oregon Wrongful Deductions
                              (unlawful deductions claims only)

       21.    Amazon restates and incorporates by reference its answers to Paragraphs 1

through 20 of the Amended Complaint as if fully set forth herein.

       22.    Amazon denies the allegations in Paragraph 22 of the Amended Complaint.

Answering further, Amazon states that all of Plaintiff’s Earnings Statements from her




5-   DEFENDANTS’ ANSWER AND DEFENSES TO                                   Perkins Coie LLP
                                                                    1120 N.W. Couch Street, 10th Floor
     PLAINTIFF’S FIRST AMENDED COMPLAINT                                Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
                                                                           Fax: 503.727.2222
           Case 3:19-cv-01156-JR          Document 11         Filed 08/02/19    Page 6 of 10




employment with Amazon.com.dedc, LLC, showing each of the deductions made from her

wages, are compiled and attached hereto as Exhibit 4.

          23.    Amazon denies the allegations in Paragraph 23 of the Amended Complaint.

                                            JURY DEMAND

          Amazon admits that Plaintiff demands a trial by jury on all claims for which it is

available, but denies that Plaintiff is entitled to a jury trial.

                                       PRAYER FOR RELIEF

          Amazon denies that Plaintiff or her putative class is entitled to any of the relief set forth

in the Prayer for Relief, including certification of the putative class, and further denies the

remaining allegations in the Prayer for Relief.

                         DEFENSES AND RESERVATION OF RIGHTS

          Without conceding that it bears the burden of proof or persuasion as to any one of them,

Amazon asserts the following separate defenses to the Amended Complaint:

          1.     Plaintiff’s Amended Complaint, in whole or in part, fails to state a claim upon

which relief can be granted.

          2.     Neither Amazon.com, Inc. nor Amazon.com.dedc, LLC is a proper party to this

action.

          3.     Some or all of Plaintiff’s claims and those of some or all of the individuals she

seeks to represent are barred, in whole or in part, because they have already been paid and/or

received all wages due to them under applicable law.




6-   DEFENDANTS’ ANSWER AND DEFENSES TO                                        Perkins Coie LLP
                                                                         1120 N.W. Couch Street, 10th Floor
     PLAINTIFF’S FIRST AMENDED COMPLAINT                                     Portland, OR 97209-4128
                                                                               Phone: 503.727.2000
                                                                                Fax: 503.727.2222
         Case 3:19-cv-01156-JR          Document 11       Filed 08/02/19      Page 7 of 10




       4.      Some or all of Plaintiff’s claims and those of some or all of the individuals she

seeks to represent are barred, in whole or in part, because Amazon deducted from her or their

wages no more than required by law.

       5.      Some or all of Plaintiff’s claims and those of some or all of the individuals she

seeks to represent are barred, in whole or in part, to the extent that some or all of these

individuals have failed to mitigate their damages or otherwise avoid harm.

       6.      Some or all of Plaintiff’s claims and those of some or all of the individuals she

seeks to represent are barred, in whole or in part, because they have sustained no damages.

       7.      Some or all of Plaintiff’s claims and those of some or all of the individuals she

seeks to represent are barred, in whole or in part, by the de minimis and de minimis non curat lex

doctrines.

       8.      Some or all of Plaintiff’s claims and those of some or all of the individuals she

seeks to represent are barred, in whole or in part, to the extent these individuals performed

compensable work activities that were not known to Amazon or that could not reasonably have

been known by Amazon.

       9.      Some or all of Plaintiff’s claims and those of some or all of the individuals she

seeks to represent are barred, in whole or in part, to the extent that their claimed compensable

activities were preliminary or postliminary activities.

       10.     Some or all of Plaintiff’s claims and those of some or all of the individuals she

seeks to represent are barred, in whole or in part, to the extent that their claimed compensable

activities are not “work,” “hours worked,” or otherwise compensable time under Oregon law.




7-   DEFENDANTS’ ANSWER AND DEFENSES TO                                     Perkins Coie LLP
                                                                      1120 N.W. Couch Street, 10th Floor
     PLAINTIFF’S FIRST AMENDED COMPLAINT                                  Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
                                                                             Fax: 503.727.2222
         Case 3:19-cv-01156-JR          Document 11       Filed 08/02/19     Page 8 of 10




       11.     Some or all of Plaintiff’s claims and those of some or all of the individuals she

seeks to represent are barred, in whole or in part, by exclusions, exceptions, credits, or offsets

permissible under Oregon law.

       12.     Amazon has at all times acted in good faith and have had reasonable grounds for

believing that any alleged acts and omissions were not violations of Oregon law.

       13.     To the extent Amazon violated any Oregon law (which is expressly denied), it did

not do so willfully.

       14.     Certification of the proposed class action is inappropriate because Plaintiff cannot

demonstrate that she has met the requirements of Rule 23 of the Federal Rules of Civil

Procedure.

       WHEREFORE, Amazon prays for judgment as follows:

       1.      Plaintiff and putative members of the purported class action take nothing by the

Amended Complaint;

       2.      That judgment be entered against Plaintiff and putative members of the purported

class action, and in favor of Amazon;

       3.      That Amazon be awarded attorneys’ fees incurred herein;

       4.      That Amazon be awarded costs of suit herein; and

       5.      For such other and further relief as the Court deems just and proper.




8-   DEFENDANTS’ ANSWER AND DEFENSES TO                                     Perkins Coie LLP
                                                                      1120 N.W. Couch Street, 10th Floor
     PLAINTIFF’S FIRST AMENDED COMPLAINT                                  Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
                                                                             Fax: 503.727.2222
       Case 3:19-cv-01156-JR   Document 11   Filed 08/02/19    Page 9 of 10




DATED: August 2, 2019                PERKINS COIE LLP

                                     By: s/ Sarah J. Crooks
                                         Sarah J. Crooks, OSB No. 971512
                                         SCrooks@perkinscoie.com
                                         1120 N.W. Couch Street, 10th Floor
                                         Portland, OR 97209-4128
                                         Telephone: 503.727.2000
                                         Facsimile: 503.727.2222

                                         Sari M. Alamuddin (pro hac vice pending)
                                         sari.alamuddin@morganlewis.com
                                         Stephanie L. Sweitzer (pro hac vice pending)
                                         stephanie.sweitzer@morganlewis.com
                                         Kevin F. Gaffney (pro hac vice pending)
                                         kevin.gaffney@morganlewis.com
                                         Morgan, Lewis & Bockius LLP
                                         77 West Wacker Drive, Fifth Floor
                                         Chicago, IL 60601
                                         Tel: (312) 324-1000

                                         Attorneys for Defendants




9-   DEFENDANTS’ ANSWER AND DEFENSES TO                       Perkins Coie LLP
                                                        1120 N.W. Couch Street, 10th Floor
     PLAINTIFF’S FIRST AMENDED COMPLAINT                    Portland, OR 97209-4128
                                                              Phone: 503.727.2000
                                                               Fax: 503.727.2222
        Case 3:19-cv-01156-JR        Document 11       Filed 08/02/19    Page 10 of 10




                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies under penalty of perjury under the laws of the State of

Oregon that, on August 2, 2019, they caused to be served on the person(s) listed below in the

manner shown:

   DEFENDANTS AMAZON.COM SERVICES, INC., AMAZON.COM INC., AND
 AMAZON.COM.DEDC, LLC’S ANSWER AND DEFENSES TO PLAINTIFF’S FIRST
                     AMENDED COMPLAINT

        Jon M. Egan, PC
        547 Fifth Street
        Lake Oswego, OR 97034-3009
        info@eganlegalteam.com

        Attorneys for Plaintiff

      By E-Filing

      By Messenger

      By United States Mail, First Class

      By E-Mail


       Dated at Portland, Oregon, this 2nd day of August, 2019.



                                                  By: s/ Sarah J. Crooks
                                                       Sarah J. Crooks, OSB No. 971512
                                                       SCrooks@perkinscoie.com
                                                       PERKINS COIE LLP
                                                       1120 N.W. Couch Street, 10th Floor
                                                       Portland, OR 97209-4128
                                                       Telephone: 503.727.2000
                                                       Facsimile: 503.727.2222




1-   CERTIFICATE OF SERVICE                                              Perkins Coie LLP
                                                                   1120 N.W. Couch Street, 10th Floor
                                                                       Portland, OR 97209-4128
                                                                         Phone: 503.727.2000
                                                                          Fax: 503.727.2222
